This cause having heretofore been submitted to the Court upon the transcript of the record of the final decree entered by the Court on January 30, A.D. 1929, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said final decree appealed from. It is therefore considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed. It is further ordered that the copy of the alleged decree of confirmation of sale appearing in the transcript be stricken from the transcript of the record because of the showing that such decree was inadvertently entered and subsequently revoked by the chancellor who signed it.
Affirmed.
BUFORD, C.J., AND WHITFIELD AND DAVIS, J.J., concur.